El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El fiscal de la Corte de Distrito de Mayagüez formuló acusación contra Primitivo Acosta por un delito de hurto de mayor cuantía. El acusado alegó ser inocente y solicitó-juicio por jurado. El día de la vista la corte nombró abo-gado para que lo representara. Tanto el fiscal como el acu-sado ofrecieron su evidencia. Instruido el jurado, trajo un veredicto declarándole culpable del delito que en la acusa-ción se le imputaba, y la corte le impuso cinco años de presidio con trabajos forzados. Contra esa sentencia ha interpuesto el acusado el presente recurso de apelación que: es claramente frívolo.
El alegato, escrito y suscrito por el propio acusado, no-contiene una exposición de los errores en que se funda el acusado, como lo requieren las secciones 42 y 43 del regla-mento de este tribunal. Se infiere de él vagamente, sin embargo, que el acusado encuentra la sentencia errónea, pri-mero, porque a su juicio el veredicto es contrario a la prueba ] segundo, porque según él la Corte Municipal de Mayagüez. le babía absuelto por los mismos hechos, y tercero, porque estuvo mal defendido por su abogado de oficio.
No existe una transcripción de la evidencia para compro-bar la existencia de dichos errores, por lo que él recurso debe ser desestimado y confirmada la sentencia recurrida.
El Juez Asociado Sr. De Jesús no intervino.